Citation Nr: 0922469	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  He had additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) from July 
1977 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  

In November 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran.

This matter was previously before the Board in January 2008 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file includes a medical statement from Dr. R.E.S., 
dated in May 2008.  The statement is not included in the 
"Evidence" and "Reasons and Bases" sections of the 
December 2008 Supplemental Statement of the Case (SSOC) and 
there is no evidence in the record that the statement was 
considered by the RO in compliance with Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In April 2009 correspondence, the 
Board advised the Veteran that it had received Dr. R.E.S.'s 
statement.  The April 2009 VA correspondence included a form 
titled "Additional Evidence Response Form" wherein the 
Veteran was requested to elect whether or not he wanted to 
waive RO consideration of the additional evidence.  The 
Veteran signed and dated the form in April 2009 and indicated 
that he requested the case be remanded to the AOJ for review 
of the additional evidence.  The Veteran did not choose to 
waive his right to have the case remanded.  As such, the RO 
must be afforded the opportunity to readjudicate the issues 
on appeal with consideration of the additional evidence.

In addition, the Board previously remanded this case for the 
RO to attempt to obtain verification of the Veteran's dates 
of ACDUTRA and INACDUTRA.  The Board notes that the evidence 
of record includes a response from the National Records 
Personnel Center (NPRC) indicating that the Veteran's entire 
personnel file has been mailed to the RO; however, the 
records are not sufficient for the Board to determine the 
exact dates of the Veteran's Reserve service.  In this 
regard, the Board notes that documents of record verify the 
Veteran's Reserve duty dates only for the purpose of 
retirement points, and do not indicate his status as ACDUTRA 
or INACDUTRA for specific dates of service.

The evidence of record reflects that the Veteran was first 
diagnosed with mild degenerative change or signal in the left 
knee in May 1993.  An August 1993 report of medical 
examination reflects that the Veteran's lower extremities and 
spine were noted to be normal upon clinical evaluation; 
however, the examiner's notation on the report of medical 
history reflects that the Veteran had pain in both knees for 
about 6 months, with mild degenerative changes of the left 
knee.  A December 1993 letter from a rheumatologist reflects 
that the Veteran was diagnosed with bilateral patellar 
tendinitis in December 1993.  A November 1989 radiology 
report reflects that an MRI of the Veteran's lumbar spine 
indicated a small disc protrusion at L4-L5 with some 
indention of the thecal sac.  In a July 2004 statement, the 
Veteran alleged that his bilateral knee condition was 
diagnosed while he was on ACDUTRA and that it worsened due to 
Reserve duty.  He also alleged that his back disability was 
made worse by his Reserve duty; therefore, it is necessary 
for the Board to know his dates of service.  (The Board notes 
that the claims file contains exact dates for Reserve duty 
from July 1994 through June 1996.)  Based on the foregoing, 
the RO should attempt to obtain finance and/or unit records 
verifying the Veteran's exact dates of service of INACDUTRA 
or ACDUTRA for the additional pertinent time period of 1989 
to June 1994 and June 1996 to 1997.

The evidence of record includes an October 2008 VA 
examination report which reflects that the examiner noted 
that the Veteran has been on a permanent physical profile 
since July 1995.  He further opined that the Veteran's knees 
are "not service-connected, but they are more likely than 
not service aggravated due to chronic repetitive motion, i.e. 
running and marching."  The examiner's opinion does not 
reflect that he was aware that the Veteran was on a physical 
profile from August 1993 to October 1993, from May 1994 to 
August 1994, and from September 1994 until a permanent 
profile was issued in July 1995.  Moreover, it does not 
reflect that he was aware that the evidence of record 
reflects that the Veteran had not performed the running 
portion of the physical fitness test since April 1992, nor 
did he take a physical fitness test between April 1992 and 
May 1994.  The Board finds that a VA examiner's opinion which 
reflects consideration and review of records noting the above 
information would further assist the Board in developing a 
more complete picture of the Veteran's disabilities.

Finally, the Board notes that in its January 2008 remand, it 
remanded the claims to the RO to ensure that all notification 
actions are fully satisfied, specifically with regard to the 
requirements for establishing service connection based on a 
period of ACDUTRA or INACDUTRA.  The evidence of record does 
not reflect that this was accomplished in the subsequent 
February 2008 VCAA correspondence. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notifications and 
development actions required by 
38 U.S.C.A. § 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The Veteran 
should be provided with written 
notification specific to his claims, to 
include notification of the requirements 
for establishing service connection based 
on a period of ACDUTRA or INACDUTRA.

2.  Contact the appropriate units or 
agencies to obtain verification of the 
Veteran's specific dates of ACDUTRA and 
INACDUTRA.  (Service personnel documents 
of record verify the Veteran's Reserve 
duty dates only for the purpose of 
retirement points, and do not indicate his 
status as ACDUTRA or INACDUTRA for 
specific dates of service.)  If the RO is 
unable to obtain such information, it 
should be noted, as well as noting the 
units and agencies which the RO contacted.

3.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the etiology of the Veteran's 
current low back disability and bilateral 
knee disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any low back or bilateral 
knee disability is related to the Veteran's 
military service.  The examiner's opinion 
should give special attention to any 
disability or disabilities which existed 
prior to any period of Reserve duty, and to 
the physical restrictions on which the 
Veteran was placed while on Reserve duty, 
to include the restricted activity profiles 
from August 1993 to October 1993, from May 
1994 to August 1994, and from September 
1994 until a permanent profile was issued 
in July 1995.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issues on 
appeal, considering all evidence.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




